FILE COPY




                                   No. 07-14-00240-CV


Ecom USA, Inc. and U.S. Cotton               §     From the 286th District Court of
Growers Association                                  Cochran County
 Appellants                                  §
                                                   February 25, 2015
v.                                           §
                                                   Opinion by Chief Justice Quinn
David Lynn Clark and Ashley Lyn              §
Clark, Patsy Marie Clark, Randy Craig
Coleman and Sandra Jo Coleman,
William Ronald Coleman and Jodi A.
Coleman
 Appellees


                                   J U D G M E N T

       Pursuant to the opinion of the Court dated February 25, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court be reversed and this cause is

remanded to the trial court.

       It is further ordered that appellees pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo